DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
Formal Matters
Applicant’s arguments in the reply filed on September 30, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-16 are pending.  Claims 1-16 are under consideration in the instant office action. Claims 17-47 are canceled. Applicant’s amendments and arguments necessitated a new rejection.
New Rejections 
Claim Rejections - 35 USC § 103
      	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically taught or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1-16 are newly rejected under 35 U.S.C. 103 as being unpatentable over NoveonTM Product Brochure (Introducing Pemulen® Polymeric Emulsifiers, September 1999) and Bonda et al. (US 2015/0093343, previously cited).
Note: The claims are examined with respect to the elected species acrylates/C 10-30 Alkyl acrylate crosspolymer as the acrylic polymer type; sodium hydroxide in water as the basic solution; ethylhexyl olivate as hydrophobic continuous phase; sorbitan oleate as an emulsifier; and polyglyceryl-5 oleate as an inverting agent.
Applicant Claims

Applicant claims a cold processed emulsifier composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
NoveonTM Product Brochure teach Pemulen® polymeric emulsifiers are predominantly high molecular weight polyacrylic acid polymers. These novel primary emulsifiers have a small oil-loving (lipophilic) portion in addition to a large, water-loving (hydrophilic) portion. This chemical structure allows these copolymers to function as primary emulsifiers in oil-in-water emulsions. Whereas Carbopol® water soluble polymers have proven useful as secondary oil-in water (o/w) emulsion stabilizers, Pemulen polymers can actually form o/w emulsions. The lipophilic portion adsorbs at the oil-water interface, and the hydrophilic portion swells in the water forming a gel network around oil droplets to provide exceptional emulsion stability to a broad range of oils. Traditional ionic or non-ionic surfactants stabilize oil-in-water emulsions principally by adsorbing and forming lamellar liquid crystalline layers at the emulsion interface requiring usage levels of 3–7% of surfactant. The hydrophilic-lipophilic balance (HLB) of the oil phase and surfactant must be carefully matched to insure good emulsion stability. Often polymeric hydrocolloids, such as Carbopol resins, are added to increase the stability of the oil-in-water emulsions by thickening and adding yield value or structure to the water phase. Emulsions created with very low levels of Pemulen emulsifiers are highly stable. Oil droplets are protected and held in place as a result of the very high yield aqueous gel around each oil droplet. On forming o/w emulsions, Pemulen molecules form an adsorbed gel layer around each oil droplet, with the hydrophobic portions of the polymer anchored in the oil phase. Thus, when two oil droplets approach each other, a physical repulsive force is generated by the presence of these adsorbed gel layers. This mechanism is represented in Figure 1.

    PNG
    media_image1.png
    734
    452
    media_image1.png
    Greyscale

Pemulen polymeric emulsifiers (which the examiner notes are Acrylates/C10-30 Alkyl Acrylate Cross-Polymer. Pemulen resins are polymerized in an ethylacetate-cyclohexane mixture. This solvent mixture is environmentally and toxicologically preferred to benzene and chlorinated solvents)  are novel oil-in-water (o/w) emulsifiers which provide numerous benefits to emulsions prepared with them: 
Universal Emulsification – Pemulen emulsifiers are water soluble polymers that readily anchor at the oil-water interface independent of oil type. Pemulen emulsifiers do not depend on building liquid crystalline structures to provide emulsion stability, therefore, they can be used with virtually any oil phase, regardless of the oil phase HLB or temperature of emulsification. Oil-in-water emulsions have been made with many non-reactive, non-ionic oil types, including mineral oil, volatile silicone oils, aromatic oils, fatty ethers or esters, and hydrocarbons/waxes. Oils can be emulsified at room temperature, and fats or waxes are emulsified at their molten temperature. 
Excellent Stability – A broad range of emulsions have remained stable in the bottle for years, even at elevated temperatures of 40°C. (See Figure 2) These emulsions are also stable to repeated freeze-thaw conditions. 
Low Irritancy/Low Usage Levels – Due to their hydrogel nature and highly efficient properties, typical usage levels of only 0.1-0.3% of a Pemulen emulsifier are required to replace 3-7% of traditional surface active emulsifiers which can be irritating. 
Rapid Release of the Oil Phase – Emulsions created with Pemulen emulsifiers have a triggered release mechanism. The acrylic hydrophilic portion of the Pemulen emulsifier hydrogel instantly deswells upon contact with the surface characteristics and salt content common on skin. The oil phase is released and provides immediate coverage of the substrate, eliminating the lengthy lag time seen in traditional o/w emulsions. (See Figures 3-6) In traditional emulsions, lamellar liquid crystals, comprised of oil, water, and surfactant, retard the rate of deposition of the oil phase to the substrate. These liquid crystal structures persist for up to ninety minutes after application. The liquid crystal structures may be observed by polarized light microscopy. The time lag from application to the formation of the continuous oil phase is caused by the slow evaporation of the water phase from the liquid crystal structures.
Oil Phase Will Not Re-Emulsify – When formulated with little or no surfactant, the oil phase in a Pemulen emulsion can spread rapidly and cannot re-wet. Waterproof emulsions are therefore easily prepared. In traditional emulsions, upon final evaporation of the oil phase, the oil layer contains high concentrations of surfactants, 2 rendering the oil phase readily re-emulsifiable. 
Simplifies Emulsion Formation Procedures – Stable emulsions can be formed by the stepwise addition of oil phase ingredients to the water phase at any temperature, including ambient room temperature, at which point all ingredients are liquid. Economies may be derived from the elimination of heating and cooling cycles during manufacture. 
Effective O/W Emulsions at Low Loadings – Due to the immediate availability of the active oil phase using Pemulen emulsifiers, the equivalent efficacy at reduced oil or solvent levels may be seen.
Potential Reduction of Application Frequency – Since the oil phase is not readily re-emulsifiable, the active oil phase remains in place longer, possibly minimizing the need for reapplication. 
New Product Forms Are Now Possible – Stable, low viscosity, sprayable emulsions and translucent macroemulsions (o/w emulsions with oil drops with diameters greater than 0.5 mm) can now be prepared.
Compatibility – Pemulen polymeric emulsifiers are compatible with a broad range of nonionic or slightly ionic water soluble materials. High levels of electrolytes will prevent the normal swelling of the hydrophilic portion of the molecules, and emulsion creaming may result. Cationic species will complex with Pemulen resins, although low levels of many cationic materials are compatible and effective as spreading and wetting agents. (See TDS-124 for more details.) 
Particle Size – Pemulen resins are capable of producing extremely stable macro emulsions, even at large average oil particle sizes (approaching 1-2 millimeters diameter). For aesthetic reasons it is often desirable to produce small particle size (1-5 micron) emulsions having a high degree of whiteness, opacity and creamy appearance. Low levels (0.1-0.4%) of liquid medium HLB (8-12) nonionic surfactants such as a nonyl phenoxy-poly (ethyleneoxy) ethanol (Igepal Co-530, Rhone-Poulenc) or sorbitan monooleate (Span 80, ICI) are very effective additives for achieving these particle sizes. High shear mixing may reduce particle size. In-line non-recycling homogenizers and colloid mills should be used in controlled moderation to avoid degradation of the polymer’s hydrophilic gel network which contributes to emulsion instability. Neutralization – Pemulen resins are mild acidic polymers and function best when neutralized with a suitable water soluble base to the desired pH (pH = 4-8). (See Figure 7) Inorganic alkali bases such as sodium hydroxide, potassium hydroxide or ammonium hydroxide are effective neutralizing agents. In addition, organic amine bases such as triethanolamine , tromethamine, aminomethyl propanol and tetrahydroxypropyl ethylenediamine are particularly suitable due to their relative mildness and low equivalent weights.
NoveonTM Product Brochure teach under emulsification procedure that Pemulen emulsifiers are adaptable to a variety of emulsion preparation methods. Pemulen powder is most easily dispersed in room temperature oil. Combine with the water phase containing the neutralizing alkali or amine using rapid, turbulent mixing action. The examiner reminds applicant that clearly based on the above teachings the Acrylates/C10-30 Alkyl Acrylate Cross-Polymer is dispersed in oil first before it gets neutralized with water containing alkaline solution such as sodium hydroxide.
NoveonTM Product Brochure teach under the Indirect Method:
1. Disperse the Pemulen polymeric emulsifier in the oil phase until the powder is wetted in the oil. 
2. Add the oil phase (containing Pemulen) to the water phase, containing the neutralizing alkali, under vigorous (800-1500 rpm) agitation. Do not use in-tank homogenizers. 
3. Pemulen will swell rapidly in water causing a swift build of viscosity and the formation of a creamy emulsion. Continue with vigorous agitation for 15-20 minutes.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
NoveonTM Product Brochure do not specifically teach ethylhexyl olivate as hydrophobic continuous phase and polyglyceryl-5 oleate. These deficiencies are cured by the teachings of Bonda et al.
Bonda et al. teach a method may comprise, for example, combining a discontinuous oil phase with an emulsifying compound and one or more UV filters to form an oil phase mixture; heating and mixing the oil phase mixture; dispersing one or more non-emulsifying grade carbomer polymers in a continuous water phase to form a water phase mixture; combining and mixing the oil phase mixture and the water phase mixture to form a pre -emulsion; adding a neutralizing base to form a personal care product emulsion; adding water (e.g., to replace water lost during processing); and mixing the emulsion to form a homogenous composition. The present disclosure relates, in some embodiments, to compositions (e.g., stable compositions) for topical application to human skin (e.g., that are non-whitening when applied to wet skin). A composition may comprise, for example, a continuous water phase, a discontinuous oil phase dispersed in said continuous water phase, an emulsifying compound that from 0% to 1% by weight of the composition, a complete absence of any other emulsifying compound, a stabilizing, and non-whitening amount of one or more non-emulsifying grade carbomer polymers selected from the group carbomer copolymer, carbomer interpolymer, and carbomer homopolymer (see abstract). In some embodiments of the present disclosure, compositions of the oil phase may comprise solvents and emollients selected from the group comprising fatty acid esters, fatty alcohol esters, esters of Guerbet alcohols, benzoic acid esters, esters of dibasic acids, esters of polyprotic acids, esters of polyhydric alcohols including triglycerides, Polyethylene glycols and esters thereof, Polypropylene glycols and esters thereof, polyesters, silicones, organically-modified silicones, hydrocarbon compounds comprising, but not limited to, mineral oils including paraffinic oils, naphthenic oils, and aromatic oils and polymers derived from hydrocarbon compounds such as hydrogenated polyisobutene and polypropylene (paragraph 0038). In certain embodiments, the solvents and emollients in the oil phase may be C12-15 alkyl benzoate available, Butyloctyl salicylate, and Ethylhexyl olivate (paragraph 0039). Bonda et al. teach in table 2 as follows:

    PNG
    media_image2.png
    309
    281
    media_image2.png
    Greyscale

The oil phase of the present disclosure may also contain an emulsifying compound that may aid in the dispersion of the oil phase into the water phase. An emulsifying compound used in present embodiments may have varying hydrophilic lipophilic balance (HLB) values. For example, in certain embodiments of the present disclosure, an emulsifying compound may be Glyceryl Oleate (e.g. HALLSTAR GMO from HallStar, Chicago, Ill.), which may have an HLB of 3.8 and may be a liquid at room temperature. In some embodiments, Glyceryl Oleate may be present at a concentration by weight of 0-1%, such as 0.1-0.8%. In some embodiments, Glyceryl Oleate may be present at a concentration by weight of 0.3-0.5%. Certain other embodiments of the present disclosure may contain Sorbitan Oleate (e.g. SPAN 80 from Croda, Edison, N.J.), which may have an HLB of 4.3 and may be a liquid at room temperature. In some embodiments, Sorbitan Oleate may be present at a concentration by weight of 0-1%, such as 0.1-0.8%. In some embodiments, Sorbitan Oleate may be present at a concentration of 0.2-0.4%. In yet other examples, embodiments of the present disclosure may contain PEG-4 Dilaurate (Pegosperse 200DL, Lonza), which may have an HLB of 6. In some embodiments, PEG-4 Dilaurate may be present at a concentration of about 0.3-0.5%. In some embodiments, PEG-4 Dilaurate may be present at a concentration of about 4%. An emulsifying compound, in some embodiments, need not be and/or is not a liquid at room temperature. According to some embodiments, an emulsifying compound may have an HLB above 4.3. For example, an emulsifying compound may have an HLB of about 6, between 4.5 and about 8, between about 5 and about 7, and/or between about 8 and about 12 (paragraph 0042).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to substitute or incorporate the emollients or oils taught by NoveonTM Product Brochure with ethylhexyl olivate because they are functionally equivalent and Bonda et al. clearly demonstrates the use of ethylhexyl olivate in emulsifier compositions as emmolient. Bonda et al. teach a method may comprise, for example, combining a discontinuous oil phase with an emulsifying compound and one or more UV filters to form an oil phase mixture; heating and mixing the oil phase mixture; dispersing one or more non-emulsifying grade carbomer polymers in a continuous water phase to form a water phase mixture; combining and mixing the oil phase mixture and the water phase mixture to form a pre -emulsion; adding a neutralizing base to form a personal care product emulsion; adding water (e.g., to replace water lost during processing); and mixing the emulsion to form a homogenous composition. The present disclosure relates, in some embodiments, to compositions (e.g., stable compositions) for topical application to human skin (e.g., that are non-whitening when applied to wet skin). A composition may comprise, for example, a continuous water phase, a discontinuous oil phase dispersed in said continuous water phase, an emulsifying compound that from 0% to 1% by weight of the composition, a complete absence of any other emulsifying compound, a stabilizing, and non-whitening amount of one or more non-emulsifying grade carbomer polymers selected from the group carbomer copolymer, carbomer interpolymer, and carbomer homopolymer (see abstract). In some embodiments of the present disclosure, compositions of the oil phase may comprise solvents and emollients selected from the group comprising fatty acid esters, fatty alcohol esters, esters of Guerbet alcohols, benzoic acid esters, esters of dibasic acids, esters of polyprotic acids, esters of polyhydric alcohols including triglycerides, Polyethylene glycols and esters thereof, Polypropylene glycols and esters thereof, polyesters, silicones, organically-modified silicones, hydrocarbon compounds comprising, but not limited to, mineral oils including paraffinic oils, naphthenic oils, and aromatic oils and polymers derived from hydrocarbon compounds such as hydrogenated polyisobutene and polypropylene (paragraph 0038). In certain embodiments, the solvents and emollients in the oil phase may be C12-15 alkyl benzoate available, Butyloctyl salicylate, and Ethylhexyl olivate (paragraph 0039). Bonda et al. teach in table 2 as follows:

    PNG
    media_image2.png
    309
    281
    media_image2.png
    Greyscale

The oil phase of the present disclosure may also contain an emulsifying compound that may aid in the dispersion of the oil phase into the water phase. An emulsifying compound used in present embodiments may have varying hydrophilic lipophilic balance (HLB) values. For example, in certain embodiments of the present disclosure, an emulsifying compound may be Glyceryl Oleate (e.g. HALLSTAR GMO from HallStar, Chicago, Ill.), which may have an HLB of 3.8 and may be a liquid at room temperature. In some embodiments, Glyceryl Oleate may be present at a concentration by weight of 0-1%, such as 0.1-0.8%. In some embodiments, Glyceryl Oleate may be present at a concentration by weight of 0.3-0.5%. Certain other embodiments of the present disclosure may contain Sorbitan Oleate (e.g. SPAN 80 from Croda, Edison, N.J.), which may have an HLB of 4.3 and may be a liquid at room temperature. In some embodiments, Sorbitan Oleate may be present at a concentration by weight of 0-1%, such as 0.1-0.8%. In some embodiments, Sorbitan Oleate may be present at a concentration of 0.2-0.4%. In yet other examples, embodiments of the present disclosure may contain PEG-4 Dilaurate (Pegosperse 200DL, Lonza which the examiner indicates to applicant that this inverting agent is an obvious variant of polyglyceryl-5 oleate), which may have an HLB of 6. In some embodiments, PEG-4 Dilaurate may be present at a concentration of about 0.3-0.5%. In some embodiments, PEG-4 Dilaurate may be present at a concentration of about 4%. An emulsifying compound, in some embodiments, need not be and/or is not a liquid at room temperature. According to some embodiments, an emulsifying compound may have an HLB above 4.3. For example, an emulsifying compound may have an HLB of about 6, between 4.5 and about 8, between about 5 and about 7, and/or between about 8 and about 12 (paragraph 0042). An ordinary skill in the art would have had a reasonable chance of success in combining the teachings of NoveonTM Product Brochure and Bonda et al. because both references teach emulsifier compositions containing oils.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusions
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619